215 F.2d 953
54-2 USTC  P 9611
UNDERWRITERS, Inc. Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11200.
United States Court of Appeals, Third Circuit.
Argued Oct. 7, 1954.Decided Oct. 13, 1954.

J. Webster Jones, Philadelphia, Pa., for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, C. Guy Tadlock, Sp. Assts. to the Atty. Gen., on the brief for respondent.
Before MARIS, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The petitioner seeks to review an order of the Tax Court dismissing its petition for lack of jurisdiction.  It appears that the notice of deficiency was mailed on December 12, 1952 and that the petition was filed with the Tax Court on March 13, 1953, which was 91 days thereafter.  It was, therefore, filed out of time and conferred no jurisdiction on the court.  The order of the Tax Court will accordingly be affirmed.